Citation Nr: 0031730	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $1,525.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from June 1944 to November 
1944.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Committee 
on Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied the above claim. 


FINDINGS OF FACT

1.  An overpayment of pension benefits occurred through 
failure of the veteran to accurately report his wife's 
employment income to VA.

2.  VA is not at fault for the creation of the overpayment of 
pension benefits in the amount of $1,525.00.

3.  Collection of the amount overpaid would not deprive the 
veteran of basic necessities.

4.  Recovery of the overpayment would not defeat the purpose 
for which pension benefits were awarded.

5.  Failure to make restitution would result in unfair gain 
to the veteran.

6.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the pension overpayment.


CONCLUSION OF LAW

Recovery of the overpayment would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran filed a claim for pension benefits in July 1997.  
Although the veteran's name is signed on the Income-Net Worth 
and Employment Statement, the handwriting appears to be that 
of his wife, based upon review of other documents of record 
containing her and the veteran's signatures.  In the space 
requesting the amount of the wife's expected annual income, 
$1,780.00 was reported.  

The veteran underwent VA psychiatric examination in August 
1997.  The examiner noted that the veteran could not handle 
his money and that this was done by his wife.  The examiner 
reported that the veteran was incompetent to handle his own 
affairs regarding monetary functions.

In November 1997, pension was approved, and the veteran was 
notified that pension amount was related to income and he 
should report any change in his income.  He was further 
notified that the award was based upon his wife's annual 
income in the amount of $1,780.00.

In January 1998, the veteran's wife visited the RO to inform 
VA that her annual income as reported in VA's November 1997 
letter was incorrect.  She was very concerned about the 
creation of a VA debt.  She submitted a copy of her pay stub.

The RO notified the veteran in January 1998 that it proposed 
to reduce his pension benefits based upon information showing 
that his wife's annual income was $18,764.70, or 
approximately $1,683.00 per month. 

In March 1998, the RO notified the veteran that his pension 
benefits had been reduced, effective from August 1997, as 
proposed in the January 1998 letter.  This resulted in an 
overpayment in the amount of $1,525.00.  The veteran 
submitted a claim for waiver of the overpayment to the RO in 
April 1998.  He was also adjudicated incompetent by VA in 
April 1998.

In an April 1998 written statement, the veteran's wife 
reported that her husband was not mentally able to give 
accurate information at the time he filed his pension claim 
and he initially did not include her on the form.  She stated 
that he reported her monthly wage which was mistaken for her 
annual income, and that she corrected this.  She further 
stated that repayment of the debt would cause extreme 
financial hardship.  She provided a power of attorney showing 
that she was appointed as the veteran's attorney-in-fact in 
March 1996.

In April and August 1998, the veteran provided information to 
the RO showing credit card obligations (ATT, First Card, 
Citibank, Optima/American Express, Chase, Sam's Club, Ward's, 
and Kane's) totaling approximately $13,550.00 with monthly 
payments of approximately $348.00.

The veteran submitted an updated financial status report 
(FSR) to the RO in July 1999.  Net monthly income was 
$1,834.50, consisting of $334.50 in Social Security benefits 
and his wife's monthly income of $1,500.00.  She had two 
jobs.  Average monthly expenses including $260.00 for 
mortgage; $200.00 for food, $320.00 for utilities, heat and 
sewage; $50.00 to $60.00 for telephone; $26.00 for security; 
$26.00 for cable; $50.00 for lawn service; $59.00 for Air 
Patrol; $168.83 for car payment; $485.00 in credit card debts 
for total obligations amounting to $19,563.00 (Driver's Edge 
MasterCard, Driver's Edge Visa, ATT, Upton's, First Card, 
Ward's, Chase, American Express, Sam's Club, and Kane's); and 
$79.00 in medical expenses.  Total monthly obligations 
amounted to $1,734.33, leaving a positive monthly balance of 
income to expenses in the amount of $100.17.  Assets included 
$75.00 cash in the bank, $20.00 cash on hand, real estate 
valued at $65,000.00, and a 1993 automobile.

In a April 2000, the veteran's representative indicated that 
the Income-Net Worth and Employment Statement received in 
July 1997 was likely prepared by a veteran's service 
representative and signed by the veteran's wife; however, she 
may not have reviewed it before signing.


II.  Legal analysis

An appellant who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that she will begin to receive additional 
income.  38 C.F.R.  § 3.660(a)(1) (2000).

Waiver of recovery of overpayments of benefits may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. § 1.963 (2000).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R.  § 1.965 (2000).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the veteran was at fault in the creation of the 
overpayment.  The debt was created because he did not report 
accurate financial information on the Income-Net Worth and 
Employment Statement.  It appears that the veteran's signature 
on this form was signed by his wife who has power of attorney 
over his affairs, and that she did not thoroughly review the 
from prior to signing it.  In light of this action of 
reporting inaccurate income, albeit accidental, the veteran 
bears fault in creation of the overpayment.  A finding of 
fault under the standard of equity and good conscience does 
not require malice aforethought or bad faith.  In fact, in 
this case, it is clear that the veteran's wife corrected the 
error in reporting her income promptly.  However, she did 
apparently sign the document containing the inaccurately 
reported income in the first instance.  This inaccurate report 
of income resulted in creation of the debt.  For this, the 
veteran bears the fault.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  VA 
does not appear to be at fault in creation of the 
overpayment.  It duly notified the veteran in advance that 
income must be reported.  Once the RO was advised of the 
veteran's additional income, it acted promptly in adjusting 
the pension benefits and in assessing an overpayment.  Thus, 
the Board finds no fault on the part of VA.

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the most recent FSR shows monthly income 
to outweigh monthly expense by over $100.00.  Moreover, the 
reported expense of $26.00 per month for cable television is 
discretionary and therefore does not help to prove financial 
hardship.  After careful analysis of the veteran's financial 
status, it is the Board's opinion that payment of the 
outstanding indebtedness in reasonable monthly installments 
would not prevent him from providing himself with the basic 
necessities of life.  Since 1998, he incurred additional 
installment debts.  Indeed, his credit card debt increased by 
more than $6,000.00.  The fact that he incurred additional 
installment debt obligations will not excuse repayment of the 
debt owed to the Government.  

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  The pension benefits awarded to the veteran 
were derived from a needs-based program intended to assure 
that veterans are able to meet their basic needs.  The 
veteran continues to receive SSA benefits and his wife is 
gainfully employed.  Recovery of the overpayment would not 
defeat the purpose of benefits otherwise authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  In this case, the fault for 
creation of the overpayment lies solely with the veteran.  
Because of the failure to provide accurate information to VA, 
he received additional VA benefits to which he was not 
entitled under the law.  The Board finds, therefore, that 
receipt of additional VA benefits constituted unjust 
enrichment to the extent of those benefits.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation in reliance upon receipt of VA pension benefits, 
nor is there any evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of pension benefits in 
the amount of $1,525.00 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R.  § 1.963 (2000).  In denying waiver in this 
instance, all the foregoing factors have been carefully 
weighed.  Ultimately, the preponderance of the evidence is 
against the claim for waiver.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $1,525.00 is denied.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

